DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 2 and 4 – 12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated March 7, 2022 in RCE in regards to amended claims 1 – 2 and 4 – 12 and the rejection of Kleinsasser (WO 2014/121061 A1) and further in view of Kato (U.S. Patent No. 5,796,613) are found to be persuasive and after further consideration, independent claim 1 is allowable. 
Although Kleinsasser, in view of Kato, generally teaches a device for controlling a heating circuit of a windshield wiper blade of a motor vehicle with the limitations of the claims, Kleinsasser, alone or in combination with Kato, fail to teach, suggest or make obvious a temperature probe for acquiring, at an instant t, a temperature outside the vehicle with the temperature probe being inside the sealed casing and a satellite positioning module  for acquiring an instantaneous speed of the vehicle being inside the sealed case, with the additional elements of the claim as required by amended claim 1.
Claims 2 and 4 – 12 are allowable as being dependents of allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723